DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are amended. Claims 13-20 are withdrawn. Claims 1-12 are presently examined.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 4/19/2021 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 4/19/2021 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsi (WO 2014/118309) in view of Lied (US 1,908,771).

Regarding claim 1, Sinsi discloses an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes in into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101), which is considered to meet the claim limitation of a kicker bar. The displaceable portion is held by springs located perpendicular to the drum to apply pressure to the cigarettes (page 25, lines 5-
Lied teaches a discharge device for cigarette machines in which groups of cigarettes are removed from a drum (page 1, lines 1-6) by a discharge sheet (page 1, lines 68-85, figure 3, reference numeral 1) that engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4). The groove is elongated, indicating that it could receive a tobacco industry product such as a rod shaped article of Sinsi.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drum of Sinsi with the removal sheet of Lied. One would have been motivated to do so since Lied teaches a sheet that removes a group of cigarettes from a transport drum.

Regarding claim 11, Sinsi discloses that the roll hand and displaceable portion are both connected to the rolling device (page 20, lines 12-27, figure 2, reference numeral 1).

Regarding claim 12, Sinsi discloses that the displaceable portion moves relative to the contact surface (figures 2, 3), which is considered to meet the claim limitation of adjusting.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsi (WO 2014/118309) in view of and Lied (US 1,908,771) as applied to claim 1 above, and further in view of Ishikawa (EP 2813153).

Regarding claim 2, modified Sinsi teaches all the claim limitations as set forth above. Modified Sinisi does not explicitly teach a groove in the kicker bar and roll hand.
Ishikawa teaches a filter tip attachment having a guide member arranged to be adjacent to a conveying drum to wind tip paper around an intermediate product ([0031], figure 2, reference numeral 10), which is considered to meet the claim limitation of roll hand contact surface. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]). A kicking bar is located at the inlet of the guide member ([0031], figure 2, reference numeral 17).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrugated portion of modified Sinsi with the groove of Ishikawa. One would have been motivated to do so since Ishikawa teaches a groove that allows a paper to be wrapped around a filter containing a capsule.

Regarding claim 3, modified Sinsi teaches all the claim limitations as set forth above. Modified Sinisi does not explicitly teach a groove in the kicker bar and roll hand.
Ishikawa teaches a filter tip attachment having a guide member arranged to be adjacent to a conveying drum to wind tip paper around an intermediate product [0007]. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]). The intermediate product is a double filter cigarette having a filter plug [0023] and the guide member has two corresponding grooves ([0031], figure 2, reference numeral 16).


Regarding claim 4, Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 5, Lied teaches that the drum has circumferential grooves engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4), and Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 6, modified Sinsi teaches all the claim limitations as set forth above. Ishikawa additionally teaches that the other surface of the guide member has a knurled processed section to increase grip force ([0031], figure 2, reference numeral 18), which is considered to meet the claim limitation of grooveless since knurl recesses are not elongated like grooves. The surface extends continuously (figure 2). Modified Sinsi does not explicitly teach the kicking bar also being knurled.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the kicking bar have a knurled surface. One would have been motivated to do so since Ishikawa teaches that knurled surfaces improve grip force.

Regarding claim 7, Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 8, Sinsi discloses that the displaceable portion moves relative to the contact surface (figures 2, 3). It is evident that, in some positions, the grooves in the kicking bar and the guide member align to achieve the stated aim of Ishikawa that a capsule travels along the groove without breaking.

Regarding claim 9, modified Sinsi teaches all the claim limitation as set forth above. Modified Sinsi does not explicitly teach the groove depth varying.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the depth of the groove of modified Sinsi.  The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 10, modified Sinsi teaches all the claim limitation as set forth above. Modified Sinsi does not explicitly teach the groove depth varying along the length of the kicker bar such that it is offset from the base surface of the groove in the roller hand at the edge removed from roll hand.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the groove of modified Sinsi have the claimed configuration. The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/301,569 (hereafter referred to as Bray) in view of Lied (US 1,908,771).

Regarding claim 1, Bray claims an apparatus for manufacture of tobacco industry product comprising a rolling unit comprising a rotatable drum having a plurality of recesses formed in an outer surface of the drum to receive tobacco industry product components, a roll hand spaced from the outer surface of the drum to define a space between the outer surface of the drum and the roll hand, within which space tobacco industry product components are rollable upon rotation of the drum, and a kicker bar disposed adjacent to the roll hand and having a contact edge and spaced apart from the drum by a first or second distance (claim 1). Bray does not explicitly claim the drum having a groove.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drum of Bray with the removal sheet of Lied. One would have been motivated to do so since Lied teaches a sheet that removes a group of cigarettes from a transport drum.

Regarding claim 3, Bray discloses that the drum has two grooves (figure 3).

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no problem with the operation of Sinsi requiring reducing force, (b) that Lied is directed to cigarette removal and not rolling or wrapping, (c) that Lied does not teach a groove for hard rod components, and (d) that Lied does not teach providing a circumferential groove on a rolling drum.
Regarding (a), Sinsi discloses that the rods can be released by the drum through gravitational force, through a reduction of suction, or through application of overpressure (page 27, lines 4-31). Applicant appears to conflate two different rod removals from the drum-removal by the roll hand to carry out wrapping and removal following the completion of wrapping. Applicant may be correct that KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Sinsi is also concerned with removing cigarettes permanently from the drum following the conclusion of manufacturing operations (page 27, lines 4-31). Since Lied is also concerned with cigarette discharge (page 1, lines 1-6) one of ordinary skill in the art would recognize that the references are directed to similar technical purposes.
Regarding (c), it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case applicant’s claims do not require that the groove be used to accommodate rods, and, even if such a limitation were required, the examiner notes that any groove of sufficient size to accommodate a cigarette would meet such a limitation since it would be considered an intended use limitation in an apparatus claim.
Regarding (d), applicant refers to a downstream drum of Sinsi. However, Sinsi does not disclose a further drum downstream of the rolling drum, so one of ordinary skill in the art would not be limited by the existing structure of Sinsi. 

Regarding the double patenting rejections, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the instant amendment has overcome Lied, however 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747